Case: 20-30503    Document: 00515967267       Page: 1     Date Filed: 08/05/2021




          United States Court of Appeals
               for the Fifth Circuit
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                     August 5, 2021
                               No. 20-30503                          Lyle W. Cayce
                             Summary Calendar                             Clerk



   Jenny Y. Chow, also known as Yi Jing Wong Chow; Peter S.
   Chow,

                                                        Plaintiffs—Appellants,

                                    versus

   United States; State of Alaska; State of California;
   City of Pomona; Harold W. Green, Jr., doing business as
   Green Law Offices; Thomas J. Yerbich, doing business as
   Thomas J Yerbich Law Offices; Hollins & Associates;
   Alvarez-Glasman & Colvin; Dyna Garcia; Allstate
   Insurance Company; Unidentified Parties,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                          USDC No. 2:19-CV-13217


   Before King, Higginson, and Willett, Circuit Judges. .
Case: 20-30503        Document: 00515967267          Page: 2   Date Filed: 08/05/2021

                                      No. 20-30503


   Per Curiam:*
             Jenny Y. Chow and Peter S. Chow filed a pro se complaint alleging a
   wide-ranging civil conspiracy that spanned three decades and involved
   numerous defendants. The Chows allege that these defendants conspired to
   commit treason and deprive the Chows of their constitutional rights. The
   Chows seek authorization to proceed in forma pauperis (IFP) in their appeal
   of the district court’s dismissal of their complaint based on lack of personal
   jurisdiction, improper venue, res judicata, collateral estoppel, failure to state
   a claim, and sovereign immunity.
             By seeking leave to proceed IFP on appeal, the Chows challenge the
   district court’s certification that their appeal is not taken in good faith. See
   Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). To obtain leave to proceed
   IFP, the Chows must show both that they are financially eligible and will
   present a nonfrivolous issue for appeal. See Carson v. Polley, 689 F.2d 562,
   586 (5th Cir. 1982). The Chows’ financial declarations show that they are
   sufficiently impecunious to proceed as paupers. Thus, the pertinent question
   is whether they have shown that they will raise a nonfrivolous issue on appeal.
   See id.
             In their brief, the Chows challenge the district court’s dismissal of
   their complaint on numerous grounds. First, they argue that the district court
   erred in failing to set aside “void orders.” The Chows refer to a state court
   order and various orders issued in other federal courts dismissing their
   previous civil lawsuits as frivolous and for failure to state a claim under
   28 U.S.C. § 1915(e)(2). As the district court explained, “[t]here is no
   authority for th[e] court to reverse or ignore standing decisions in other
   jurisdictions.”



             *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                           2
Case: 20-30503      Document: 00515967267           Page: 3    Date Filed: 08/05/2021




                                     No. 20-30503


          Next, the Chows challenge the district court’s imposition of
   sanctions. The court declined to impose the pre-filing injunction requested
   by Harold W. Green, Jr. and Hollins & Associates, but it concluded that
   lesser sanctions were warranted, including dismissal of the Chows’
   complaint with prejudice, revocation of their IFP status, and a warning that
   the filing of “similar vexatious and frivolous claims” could lead to the
   imposition of a pre-filing injunction against them, as well as financial
   sanctions. The Chows have failed to demonstrate that they would raise a
   nonfrivolous issue with respect to the district court’s refusal to impose a pre-
   filing injunction in favor of lesser sanctions. See Carson, 689 F.2d at 586.
          The Chows also contend that the district court erred in dismissing
   their claims against the City of Pomona and Alvarez-Glasman & Colvin based
   on the doctrines of res judicata and collateral estoppel. They challenge the
   court’s application of these doctrines based on their frivolous legal theory
   that the orders dismissing their previous lawsuits against these defendants
   were “void.” The Chows have not presented a nonfrivolous issue for appeal
   with respect to the district court’s application of the doctrines of res judicata
   and collateral estoppel. See Carson, 689 F.2d at 586.
          Further, the Chows argue that the district court erred in dismissing
   their claims against several defendants for lack of personal jurisdiction. They
   appear to believe that their civil conspiracy claim is enough to establish
   personal jurisdiction over all of the defendants. There is no authority from
   this court supporting the Chows’ belief, and in a case that tangentially dealt
   with the position advanced by the Chows, we implicitly recognized that
   personal jurisdiction over one defendant conspirator is not sufficient to
   establish personal jurisdiction over a nonresident coconspirator. See Thomas
   v. Kadish, 748 F.2d 276, 282 (5th Cir. 1984).




                                          3
Case: 20-30503       Document: 00515967267            Page: 4   Date Filed: 08/05/2021




                                       No. 20-30503


          Additionally, the Chows claim that they have established personal
   jurisdiction over the defendants because “[a]ll [d]efendants committed
   [f]raud” on a Louisiana federal district court. They also contend that venue
   is proper in Louisiana based on this theory. The Chows, however, do not
   explain what fraud the defendants committed or cite any relevant legal
   authority in support. Although we liberally construe the briefs of pro se
   litigants, arguments must be briefed in order to be preserved. See Fed. R.
   App. P. 28(a)(8)(A); Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
          The Chows next contend that the district court erred in rejecting their
   claims of treason and misprision of treason, insisting that the other federal
   district courts did not have jurisdiction to issue “void orders” dismissing
   their complaints. Aside from the fact that this appears to be a different claim
   than what was raised before the district court, 18 U.S.C. §§ 2381 and 2382
   do not provide a basis for civil liability.
          According to the Chows, the district court erred in dismissing their
   complaint under Federal Rule of Civil Procedure 12(b)(6) for failure to state
   a claim. They argue, in a conclusory fashion, that “all [d]efendants are
   members of [a] decade’s long continuing conspiracy and committed the
   intentional torts to harm [the Chows].” The Chows’ conclusory statements
   are insufficient to show that the district court erred in dismissing their
   complaint, in part, for failure to state a claim. See Ashcroft v. Iqbal, 556 U.S.
   662, 678 (2009).
          The Chows argue that the court erred in dismissing their claims
   against the United States as untimely. According to the Chows, they filed a
   timely administrative tort claim with the Department of Veterans Affairs and
   received “no reply” from the agency. This argument, however, is refuted by
   the agency letter attached to the Chows’ complaint as an exhibit, which states
   that an agency determination was mailed to the Chows on February 10, 2017.




                                            4
Case: 20-30503      Document: 00515967267           Page: 5    Date Filed: 08/05/2021




                                     No. 20-30503


   As the district court observed, the Chows did not file their complaint until
   October 16, 2019, well beyond the six-month limitation period. See 28 U.S.C.
   § 2401(b).
          The Chows also argue that the district court erred in denying their
   motion to designate agency to make delivery of service. Though the Chows
   insist that there were delays in receiving at least one of the motions to
   dismiss, and that such delays prejudiced them by giving them only a “short
   time to oppose” the motions, they have not shown that they will raise a
   nonfrivolous issue for appeal with respect to the district court’s denial of
   their motion. See Carson, 689 F.2d at 586.
          Finally, to the extent that the Chows attempt to raise a claim of judicial
   bias against the federal district court judge who dismissed their complaint,
   they have not raised a nonfrivolous issue for appeal. A judge’s adverse rulings
   against a plaintiff, without more, are insufficient to show judicial bias. Liteky
   v. United States, 510 U.S. 540, 555 (1994).
          Because the Chows have failed to demonstrate that they will raise a
   nonfrivolous issue, their IFP motion is DENIED and their appeal is
   DISMISSED as frivolous. See Baugh, 117 F.3d at 202 & n.24; 5th Cir.
   R. 42.2. Further, because the Chows have filed substantially similar lawsuits
   against the same defendants in other federal district courts, which were
   dismissed as frivolous or for failure to state a claim, the Chows are
   WARNED that any future frivolous appeals or filings could subject them to
   sanctions, which may include monetary sanctions or restrictions on their
   ability to file pleadings in this court or any court subject to this court’s
   jurisdiction.




                                          5